Case 1:21-cv-11333-LTS Document 1 Filed 08/16/21 Page 1 of 2

FILED
IN CLERKS OFFICE

2021 AUG 16 PH 19: 37
United States District Court District of Massachusetts

U8, DISTRICT COURT
STRICT OF RASS.

Case No. 120-cr-10198-FDS

United States of America

Vv.

Fabrice Tei vere
Defendant,

Nee Nee Nee Nee Nee ee

EMERGENCY WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241

Here, the petitioner moves to address several issue regarding imprisonment pursuant to 28 US.CS. §
2241, following petitioner being convicted of a crime. (1) Pursuant to 18 U.S.C. § 3621 Petitioner was not and
should have been committed to the custody of the Bureau of Prisons until the expiration of the term
imposed, or until earlier released for satisfactory behavior pursuant to the provisions of section 3624, See 18

U.S.C. § 3621(a)}.

(2) Petitioner still remains in custody of the United States Marshal Services, which he should actually be
in custody of the Bureau of Prisons (B.O.P.) which is depriving the petitioner from receiving good time
towards his sentence and having the opportunity to be housed in pre-release custody. See 18 U.S.C. § 3624.
(See Exhibit A) :

(3) The petitioner respectfully request that his writ be noticed and acknowledged with urgency and action
be token upon such writ with urgency due to the fact he is in the custody of the USMS and not the BOP which

is depriving him from being released to a halfway house or home confinement.

Under 18 U.S.C. § 3621(b), the BOP is vested with authority to determine the location of an inmate's
imprisonment. That statute not only grants the BOP placement authority, it lists factors for consideration in

making placement and transfer determinations:

(b) Place of imprisonment. The Bureau of Prisons shall designate the place of the prisoner's
imprisonment. The Bureau may designate any available penal or correctional facility that meets minimum
standards of health and habitability established by the Bureau, whether maintained by the Federal
Government or otherwise and whether within or without the judicial district in which the person was
convicted, that the Bureau determines to be appropriate and suitable, considering-

(1) the resources of the facility contemplated;

~ (2) the nature and circumstances of the offense;
Case 1:21-cv

-11333-LTS Document1 Filed 08/16/21 Page 2 of 2

(3) The history and charpcteristics of the prisoner;

(4) Any statement by the court that imposed the sentence-

(A) Concerning the purppses for which the sentence to imprisonment was determined to be

warranted; or

(B) Recommending a type of penal or correctional facility as appropriate; and

(5) Any pertinent policy
of title 28.

In designating the place
favoritism given to prisoners
the same matters, direct the
§ 3621 (emphasis added).

A more specific provision

community re-entry by, inter,

(c) Pre-release custody. 1
serving a term of imprison
centum of the term to be se
adjust to and prepare for th
subsection may be used to p

The petitioner moves to
B.O.P. to be eligible for pre-r

432 F.3d 235 (3d Cir. 2005).

Petitioner moves to be

confinement.

Respectfully Submitted

tabrice le Yeira {Pr

a ad
t £
: oe.
0

rd

wfefecas

statement issued by the Sentencing Commission pursuant to section 994(a)(2)

bf imprisonment or making transfers under this subsection, there shall be no
of high social or economic status. The Bureau may at any time, having regard for

transfer of a prisoner from one penal or correctional facility to another.18 U.S.C.

18 U.S.C. § 3624(c), describes the BOP's obligation to prepare prisoners for

alia, placing them in community confinement:
he Bureau of Prisons shall, to the extent practicable, assure that a prisoner
ed under conditions that will afford the prisoner a reasonable opportunity to

prisoner's re-entry into the community. The authority provided by this
ace a prisoner in home confinement. 18 U.S.C. § 3624(c).

coe spends a reasonable part, not to exceed six months, of the last 10 per

e released from custody from the U.S. Marshalls Services immediately to the

lease or better yet home confinement. E.g., Woodall v. Fed. Bureau of Prisons,

CONCLUSION

ransferred to the B.O.P. as soon as possible to a pre-release program or home

p’se)

Date: 07/19/21

 
